Malone, J.,
dissenting: First and foremost, I submit this court should refuse to consider Stephen D. Hemphill’s appeal because he did not raise the issue of imposition of attorney fees before the trial court. Ordinarily, issues raised for the first time on appeal will not be considered. State v. Maass, 275 Kan. 328, 331, 64 P.3d 382 (2003). Exceptions to this general rule are made where: (1) the newly asserted theory involves only a question of law arising on proved or admitted facts and which is finally determinative of the case; (2) consideration of the theory is necessary to serve the ends of justice or to prevent denial of fundamental rights; and (3) the judgment of the trial court may be upheld on appeal although that court may have relied on the wrong ground or assigned a wrong reason for its decision. State v. Wiegand, 275 Kan. 841, 844-45, 69 P.3d 627 (2003). Hemphill’s claim does not fit squarely within any of these recognized exceptions.
Consideration of Plemphill’s claim on appeal is not necessary to serve the ends of justice or to prevent denial of fundamental rights because the statutes allow Hemphill to petition the trial court “at any time” for waiver of all or part of the attorney fees if payment presents a hardship. In, fact, it is curious why Hemphill, or any other defendant similarly situated, would ever file an appeal seeking a new hearing on this issue when the defendant can accomplish the same result by simply filing a motion in district court. In a case where the trial court fails to properly consider a placement at Labette Correctional Conservation Camp pursuant to K.S.A. 2004 Supp. 21-4603d(g), the defendant’s only recourse is to file an appeal seeking a new sentence. That is not the situation here.
Hemphill was present at sentencing when the trial court imposed attorney fees in the amount allowed by the Board of Indigents’ Defense Services reimbursement tables. He neither objected nor raised any concern to the trial court about his ability to pay the fees. He has never filed a motion in district court seeking relief from the fees although he is permitted to do so. In essence, this appeal is premature. Hemphill can ask the trial court for relief *143from the fees at any time. If he was to do so, and the request was denied, then this court could review the trial court’s decision based upon a proper record. However, this court should not consider Hemphill’s appeal of the imposition of attorney fees until he has first raised the issue and been denied relief by the trial court.
As to the merits of the appeal, I would adopt the reasoning of the majority opinion in State v. Robinson, 33 Kan. App. 2d 773, 109 P.3d 185 (2005) (petition for review pending), and hold the trial court did not err by failing to consider Hemphill’s financial resources before imposing attorney fees as court costs.